Exhibit 10.1

 



Interim Funding Agreement

Wells Fargo Equipment Finance, Inc. ׀ 733 Marquette Avenue, Suite 700 ׀ MAC
N3906-070 ׀ Minneapolis, MN 55402

 

[logo.jpg] 

 

This Agreement dated as of December 1, 2015 by and between Wells Fargo Equipment
Finance, Inc. (“Creditor”) and the undersigned lessee or purchaser or borrower
from Creditor, as the case may be (the “Customer”).

 

WHEREAS Creditor has agreed to finance certain equipment for the Customer by way
of lease, installment sale contract or promissory note (the “Contract”), such
equipment being described as follows (the “Equipment”):

 

See Schedule A attached hereto and made a part hereof.

 

After Customer signs this Agreement, Customer authorizes Creditor to insert any
missing information or change any inaccurate information (such as the model year
of the Equipment or its serial number or VIN) into this Equipment description.

 

WHEREAS the vendor or vendors of the Equipment require progress payments to be
made.

 

NOW THEREFORE the parties hereby agree as follows:

 

1.Creditor agrees to make progress payments to the vendor or vendors of the
Equipment subject to the terms of this Agreement.

 

2.The aggregate amount advanced by Creditor hereunder shall not exceed
$8,000,000.00, and Creditor shall not advance any progress payment hereunder
without the prior written authorization of the Customer.

 

3.Creditor shall not advance any progress payment hereunder until it shall have
first received the following: (a) the Contract duly signed by the Customer and
all other related documentation that can be delivered prior to the Customer’s
acceptance of the Equipment, and (b) all advance payments and security deposits
required by the Contract.

 

4.The term “Cutoff Date” as used in this Agreement means the earliest to occur
of the following dates: (a) January 31, 2016 (b) the date there occurs an Event
of Default as defined in the Contract (notwithstanding that the Equipment has
not then been delivered and accepted); or (c) the date there occurs a material
adverse change in the financial condition, business, or prospects of the
Customer from that considered by Creditor in making its decision to finance the
Equipment.

 

5.If on the Cutoff Date the Equipment has not been delivered to and accepted by
the Customer under the Contract as evidenced by a delivery and acceptance
certificate executed by the Customer in form and substance satisfactory to
Creditor, then upon demand at any time after the Cutoff Date the Customer shall
pay Creditor the total amount advanced hereunder and remaining unpaid on the
Cutoff Date together with accrued but unpaid interest thereon determined as
provided below, and Creditor shall no longer be obligated to make advances
hereunder. Upon such payment, Creditor shall transfer all of its right, title,
and interest in the Equipment and in progress payments advanced hereunder to the
Customer without recourse or any warranty whatsoever. In order to protect its
ability to acquire use of the Equipment, the Customer may, if Creditor has not
demanded payment within 10 business days after the specific date set forth in
clause (a) of the definition of Cutoff Date, pay Creditor within such period the
amount that would have been due had such a demand been made, but if no such
payment is made within such period, the Customer shall have no right to acquire
use of the Equipment under the Contract, and Creditor may, at its option, by
written notice to the Customer, declare the Contract and all of Creditor’s
obligations thereunder terminated and acquire the Equipment for its own account
or make any other arrangement with the vendor it can negotiate or demand payment
from the Customer as provided above.

 

6.Whether or not the Equipment is accepted by the Customer under the Contract,
the Customer agrees to pay Creditor interest on the unpaid balance of the amount
advanced hereunder from the date of the initial advance until the advances are
fully paid at an annual rate (computed on the basis of actual days elapsed in a
360-day year) as follows: the interest rate in effect on the date a progress
payment is advanced hereunder shall be the rate per annum determined by Creditor
equal to (i) LIBOR plus (ii) 2%. “LIBOR” means the London interbank offered rate
for deposits in United States dollars having a maturity of one month as reported
on Reuters Screen LIBOR01 page (or any successor page) at approximately 11:00
a.m. London time, two Business Days prior to the date the advance is made (or if
not so reported, then as determined by Creditor from another recognized source
or interbank quotation on or about such date) (provided however, if any such
rate is below zero, then LIBOR shall be deemed to be zero). The rate shall
initially be determined two Business Days prior to the date the advance is made
and such initial rate shall remain in effect through the last day of the
calendar month in which the advance is made. The interest rate in effect for
each month thereafter during the term of this Agreement shall be the same
percentage over LIBOR, determined as set forth above as of two Business Days
prior to the first day of each calendar month. “Business Day” means any day
except a Saturday, Sunday or any other day on which commercial banks in
Minnesota are authorized or required by law to close.

 

7.Interest shall be payable monthly beginning with the 10th day of the month
following the month in which the first advance is made and on the same day of
each month thereafter and also on the maturity date. The maturity date of this
obligation is the earliest of

 

THIS AGREEMENT INCLUDES THE TERMS ON THE ATTACHED PAGE(S).          
Creditor:  Wells Fargo Equipment Finance, Inc.   Customer:  Limoneira Company  
        /s/ Troy M. Holtz   /s/ Joseph D. Rumley   By   By           VP/Loan
Administration Manager   Chief Financial Officer   Title   Title  

 

 

  Page 1 of 2

 

 



(x) the date Creditor demands payment pursuant to paragraph 5, (y) the date the
Equipment is accepted by the Customer under the Contract, or (z) the date the
Customer prepays as permitted by paragraph 5.

 

8.Some items of Equipment may be delivered by the vendor to the Customer without
the Customer having accepted the items under the Contract. The Customer agrees
to maintain insurance on each item of Equipment as required by the Contract from
the date it is delivered to the Customer regardless of whether the Customer has
accepted the item under the Contract.

 

9.Although the Customer has agreed to reimburse Creditor as provided in
paragraph 5 for amounts advanced by Creditor hereunder, such amounts do not
constitute loans to the Customer, and Creditor as the party making the progress
payments to the vendor or vendors reserves for its own benefit all rights to the
Equipment and to the benefits of amounts advanced hereunder subject only to its
obligations under the Contract and under this Agreement.

 

10. Creditor makes no representation as to when the Equipment may be delivered
by the vendor thereof.

 

11.This Agreement may not be assigned by the Customer without the prior written
consent of Creditor. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the parties hereto.

 

12.This Agreement shall be governed by the same substantive laws that govern the
Contract.

 

13.If Customer is not an individual, (i) the execution, delivery and performance
of this Agreement has been duly authorized by all necessary action on the part
of Customer and will not violate any provision of Customer’s governing
documents; (ii) the person signing on behalf of Customer is duly authorized; and
(iii) this Agreement constitutes a legal, valid and binding obligation of
Customer.

 

14.Creditor may in its sole discretion, accept a photocopy, electronically
transmitted facsimile or other reproduction of this Agreement (a “Counterpart”)
as the binding and effective record of this Agreement whether or not an ink
signed copy hereof is also received by Creditor from Customer, provided,
however, that if Creditor accepts a Counterpart as the binding and effective
record hereof, the Counterpart acknowledged in writing above by Creditor shall
constitute the record hereof. Customer represents that the signature that
appears on the Counterpart that is transmitted by Customer to Creditor in any
manner described above is intended by Customer to authenticate the Counterpart
notwithstanding that such signature is electronic, facsimile or a reproduction
and Customer further agrees that such Counterpart received by Creditor, shall,
when acknowledged in writing by Creditor, constitute an original document for
the purposes of establishing the provisions thereof and shall be legally
admissible under the best evidence rule and binding on and enforceable against
Customer. If Creditor accepts a Counterpart as the binding and effective record
hereof only such Counterpart acknowledged in writing above by Creditor shall be
marked “Original” and perfection of a security interest by possession may only
be accomplished by possession of the Counterpart that bears Creditor’s ink
signed acknowledgement and is marked “Original.”

 



  Page 2 of 2

